Citation Nr: 1137123	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1957.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay in the adjudication of this matter, further development before the claim on appeal can be properly adjudicated.

Essentially, the Board finds an additional medical opinion is needed to reconcile the nexus evidence of record, and to clarify the issue of whether the Veteran's current eye disorder preexisted service.  The Veteran contends that during basic training he was struck with a tree branch in the left eye while practicing maneuvers at night.  He states that proper night vision protective gear was not used at that time.  He contends that ever since this injury, he has suffered from blurry vision in the eye.  The Veteran's eye injury is documented in an illegibly dated service treatment record.  Complaints of blurry vision are documented in separate service treatment records of May 1954.  Scars in the left eye were noted in service treatment records of January 1957.  In one of the January 1957 records, it was noted the Veteran had an "old" chorioretinal scar, and another noted poor vision "from old pathology."

In June 2010 a VA examination was conducted.  Essentially, the examiner offered a negative nexus opinion as to the Veteran's chorioretinal scar.  The examiner further appears to opine that the in-service diagnosis of a chorioretinal scar was incorrect, and that it may have been a chorioretinal granuloma, which is unlikely related to service.  The examiner added that it "remains speculation" as to whether the granuloma could have existed prior to service due to the lack of pre-service medical evidence.

The Veteran also submitted the March 2010 private medical opinion of Reed Edelman, M.D.  Dr. Edelman stated that the Veteran is "'legally blind'" in his left eye, and that this is due to the in-service eye injury.  He offered no rationale for his conclusion.

The medical opinions of record offer nexus opinions on different diagnoses pertaining to the Veteran's left eye.  While the Board does not seek to dispute the positive evidence of record, the opinion of Dr. Edelman is not supported by any explanation or rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.)  As such, on remand the examiner should address the etiology of all disorders of the Veteran's left eye, and should reconcile the nexus evidence of record.  Further, given the 1957 references to "old" pathology, the examiner should also address whether the Veteran's left eye disorder may be a preexisting condition.

On remand the RO should obtain the full treatment records of Dr. Edelman, if any exist beyond the March 2010 records.  Additionally, in a March 2010 VA Form 21-4142, the Veteran requested VA to obtain the private treatment records of Nancy C. Duran, Audiologist.  The Veteran should be asked to clarify whether these records could be relevant to his left eye disorder, and if so, they should be requested.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1. Contact the Veteran and ask him if the records of Nancy C. Duran are relevant to his claim on appeal.  If so, request that he provide authorization forms necessary to allow the RO to obtain his recent private treatment records from Dr. Duran, in addition to any other treatment records of Dr. Reed Edelman, other than the records of March 2010.  Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file.

2.  The Veteran should be afforded an examination of his eyes with an appropriate specialist to ascertain the nature and etiology of his current left eye disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether the Veteran entered service with a left eye disorder, identifying any such disorder.  If so, the examiner is requested to indicate whether the disorder increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  
	
If the Veteran did not enter service with a left eye disorder, the examiner is requested to offer an opinion as to whether which, if any, of the Veteran's current 
left eye disorders are in any way causally or etiologically related to the symptomatology shown in the service medical records.  The examiner should review and discuss the service treatment record documenting the Veteran's eye injury, as well as the treatment notes of May 1954 and January 1957.  The examiner should comment on whether the described in-service injury is as likely as not to have resulted in the post-injury symptoms described by the Veteran.  The examiner should further address the conflicting nexus opinions of the June 2010 VA examiner and the March 2010 report of Dr. Edelman.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



